       Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 1 of 16. PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



RONALD WAGNER II,                       )   CASE NUMBER:
6080 Drenta Circle, S.W.                )
Navarre, Ohio 44662                     )
                                        )
                      Plaintiff,        )   JUDGE:
          vs.                           )
                                        )
THE CITY OF CANTON, OHIO                )
Division of Police                      )   COMPLAINT
221 Third Street                        )
Canton, Ohio 44702                      )
                                        )   (Jury Demand Endorsed Hereon)
And                                     )
                                        )
THE CITY OF CANTON, OHIO                )
c/o Kristen Bates Aylward               )
218 Cleveland Avenue, S.W.              )
Canton, Ohio 44701                      )
                                        )
And                                     )
                                        )
STEVEN E. SHACKLE, individually and )
as agent of the CITY OF CANTON          )
c/o City of Canton, Div. of Police      )
221 Third Street                        )
Canton, Ohio 44702                      )
                                        )
And                                     )
                                        )
KEITH FOSTER, individually and as agent )
of the CITY OF CANTON                   )
c/o City of Canton, Div. of Police      )
221 Third Street                        )
Canton, Ohio 44702                      )
                                        )
And                                     )
       Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 2 of 16. PageID #: 2




JOSEPH BARNHOUSE, individually               )
and as agent of the CITY OF CANTON           )
c/o City of Canton, Div. of Police           )
221 Third Street                             )
Canton, Ohio 44702                           )

                                             )
And                                          )
                                             )
THE OHIO STATE HIGHWAY PATROL                )
1970 West Broad Street                       )
Columbus, Ohio 43223                         )
                                             )
And                                          )
                                             )
                                             )
J-VONNE HUMPHREYS, individually and          )
as agent of the OHIO STATE HIGHWAY           )
PATROL                                       )
c/o Ohio State Highway Patrol, Canton Post   )
4710 Shuffel Street, N.W                     )
Canton, Ohio 44720                           )
                                             )
                     Defendants.             )



                                   COMPLAINT AT LAW

       NOW COMES the Plaintiff, RONALD WAGNER II, by and through his attorneys,

PLEVIN & GALLUCI, and complaining against Defendants THE CITY OF CANTON, OHIO;

STEVEN E. SHACKLE, individually and as agent of the CITY OF CANTON; KEITH

FOSTER, individually and as agent of the CITY OF CANTON; JOSEPH BARNHOUSE,

individually and as agent of the CITY OF CANTON; THE OHIO STATE HIGHWAY

PATROL; and J-VONNE HUMPHREYS, individually and as agent of the OHIO STATE

HIGHWAY PATROL, pleading hypothetically and in the alternative, states as follows:
       Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 3 of 16. PageID #: 3




                                     NATURE OF ACTION

       1.      This cause of action arises out of the assault and battery, harassment, malicious

prosecution, wrongful arrest, and other unlawful treatment of Plaintiff RONALD WAGNER,

caused by Defendants THE CITY OF CANTON, STEVEN E. SHACKLE, KEITH FOSTER,

JOSEPH BARNHOUSE, THE OHIO STATE HIGHWAY PATROL and J-VONNE

HUMPHREYS, on or about May 13, 2018, at or near the intersection of McGregor Avenue NW

and 12th Street NW in the City of Canton, County of Stark, Ohio.

       2.      This cause of action is brought pursuant to 42 U.S.C. § 1983 to redress the

deprivation under color of state law of Plaintiff RONALD WAGNER’s rights as secured by the

United States Constitution.

       3.      This cause of action is for money damages brought pursuant to 42 U.S.C. § 1983,

the Fourth and Fourteenth Amendments to the United States Constitution, and Ohio state law.

                                 JURISDICTION AND VENUE

       4.      This Court has jurisdiction over federal questions pursuant to 28 U.S.C. §1331

and redressing violations of civil rights pursuant to 28 U.S.C. §1343, as well as supplemental

jurisdiction over Ohio state law claims pursuant to 28 U.S.C. §1367.

       5.      Venue is proper in this Court under 28 U.S.C. §1391(b) because all incidents,

events, and occurrences giving rise to this action occurred in the Northern District of Ohio.

Moreover, upon information and belief, all of the parties reside in this Judicial District.

                                          THE PARTIES

       6.      Defendant, CITY OF CANTON, is a municipal corporation organized under the

laws of the State of Ohio.
       Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 4 of 16. PageID #: 4




       7.     On and before May 13, 2018, and at all relevant times hereto, the Defendant,

CITY OF CANTON, maintained, as a division of said municipality, a certain police department,

commonly referred to as the Canton Police Department.

       8.     On and before May 13, 2018, and at all relevant times hereto, Defendant Officers

STEVEN E. SHACKLE, KEITH FOSTER, and JOSEPH BARNHOUSE were Canton Police

Officers employed by the Defendant CITY OF CANTON Police Department.

       9.     On and before May 13, 2018, and at all relevant times hereto, when Defendants

STEVEN E. SHACKLE, KEITH FOSTER, and JOSEPH BARNHOUSE were engaging in the

complained of conduct, they were acting under color of law and in the course of their

employment as Canton Police Officers.

       10.    On and before May 13, 2018, the State of Ohio maintained a certain law

enforcement entity, commonly referred to as the OHIO STATE HIGHWAY PATROL.

       11.    On and before May 13, 2018, and at all relevant times hereto, Defendant Officer

J-VONN HUMPHREYS was an Ohio State Highway Patrol Trooper employed by the Defendant

OHIO STATE HIGHWAY PATROL.

       12.    On and before May 13, 2018, and at all relevant times hereto, when Defendant J-

VONN HUMPHREYS was engaging in the complained of conduct, he was acting under color of

law and in the course of his employment as a trooper of the OHIO STATE HIGHWAY

PATROL.

       13.    At all relevant times, Plaintiff WAGNER was a citizen of the United States and a

resident of Canton, Stark County, Ohio.
        Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 5 of 16. PageID #: 5




                          FACTS APPLICABLE TO ALL COUNTS

        14.     On May 13, 2018, Plaintiff WAGNER was travelling westbound on 12th Street

NW in Canton, Ohio when he was pulled over by the Ohio State Highway Patrol, including

Defendant Trooper J-VONNE HUMPHREYS.

        15.     Plaintiff WAGNER pulled his vehicle to the curb and parked the vehicle.

        16.     In the course of this traffic stop, Defendant HUMPHREYS contacted the Canton

Police Department for back-up.

        17.     Defendant Canton Police Department officers STEVEN E. SHACKLE, KEITH

FOSTER, and JOSEPH BARNHOUSE arrived at the scene of the traffic stop.

        18.     At this time, the most severe offense for which Defendants HUMPHREYS,

SHACKLE, FOSTER, and BARNHOUSE suspected Plaintiff WAGNER was a misdemeanor

traffic violation.

        19.     Defendants HUMPHREYS, SHACKLE, FOSTER, and BARNHOUSE requested

that Plaintiff WAGNER give them his identification.

        20.     Plaintiff told Defendants that his name was “Ron,” but that he was declining to

give his identification, because he did not feel the stop was lawful.

        21.     Plaintiff WAGNER did not raise his voice during his exchange with Defendants.

        22.     Plaintiff WAGNER did not verbally or physically threaten Defendants during this

exchange.

        23.     Plaintiff WAGNER did not attempt to flee, either physically or in his vehicle,

from Defendants.

        24.     Plaintiff did not move his vehicle or attempt to do so at any point during the

exchange.
        Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 6 of 16. PageID #: 6




        25.      At all times during the traffic stop, both of Plaintiff’s hands were visible, because

he was recording a video of the traffic stop with his cellular phone.

        26.      Plaintiff was carrying no weapon at the time of this traffic stop. Defendants asked

Plaintiff several times whether he was carrying a weapon; Plaintiff indicated to Defendants each

time that he was not.

        27.      Plaintiff told Defendants he would answer questions about his possession of

weapons because he didn’t want Defendants to be “jumpy” or think that he “may have weapons

or something.”

        28.      Defendant FOSTER stated to Plaintiff “I’m not jumpy…I don’t think that you’ve

committed any crime…I have no idea why he pulled you over.”

        29.      Defendant SHACKLE referred to Plaintiff to Canton dispatch as a

“constitutionalist,” indicating that his understanding for the basis for Plaintiff’s objection was a

legal one.

        30.      Defendant BARNHOUSE stated to Plaintiff that he also had “no idea why he

pulled you over.”

        31.      Defendants requested from the Canton Police Department a police K-9, which

was brought to the scene of the traffic stop and placed in the control of Defendant

BARNHOUSE.

        32.      The police K-9 was of the Belgian Malinois breed, a breed known for a very

powerful bite strength and grip, and weighed approximately 100 pounds.

        33.      Defendants FOSTER, SHACKLE, and HUMPHREYS smashed the windows of

Plaintiff’s vehicle.
        Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 7 of 16. PageID #: 7




        34.     Defendants shouted for Plaintiff to show his hands. Plaintiff complied and raised

both hands above his head. Defendant HUMPHREYS reached into the vehicle and seized

Plaintiff’s arms.

        35.     Defendant BARNHOUSE then threw the police K-9 into Plaintiff’s vehicle.

        36.     The police K-9 bit Plaintiff on his left arm, shaking its head repeatedly and

tearing Plaintiff’s flesh.

        37.     Defendants pulled Plaintiff from his vehicle, with the K-9 still biting firmly onto

Plaintiff’s arm.

        38.     Defendants grabbed Plaintiff’s legs and placed Plaintiff face down in handcuffs.

        39.     Plaintiff did not resist his handcuffing or attempt to flee.

        40.     Defendants allowed the K-9 to bite Plaintiff for approximately 30 seconds after

his handcuffing before Defendant BARNHOUSE ordered the K-9 to release Plaintiff.

        41.     Defendants allowed the K-9 to bite Plaintiff for a total of approximately 1 minute,

during which time the K-9 never released its grip, and shook its head many times.

        42.     Following the arrest, as Plaintiff sat on the sidewalk in handcuffs awaiting

medical treatment, Defendant BARNHOUSE taunted Plaintiff, asking “Why are you a

constitutionalist?”

        43.     As a result of the bite, Plaintiff’s left arm required multiple surgical procedures.

        44.     In September of 2016, all charges against Plaintiff WAGNER were dismissed.

                             COUNT 1 – 42 U.S.C. §1983 – Excessive Force
                               (Ron Wagner v. Defendant Barnhouse)

        45.     Plaintiff incorporates and re-alleges all preceding paragraphs as though fully

plead herein.
        Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 8 of 16. PageID #: 8




        46.     The aforementioned conduct of Defendant BARNHOUSE constituted excessive

force in violation of the United States Constitution.

        47.     At all material times, Defendant BARNHOUSE was acting under color of state

law as agent and employee of Defendant CITY OF CANTON.

        48.     At all material times, Defendant BARNHOUSE was wearing an official

department uniform and was acting in the course and scope of his duties as a Canton Police

Officer at the time that he physically assaulted Plaintiff WAGNER.

        49.     At all material times, Defendant BARNHOUSE had no reason to believe that

Plaintiff was armed or dangerous.

        50.     At all material times, Defendant BARNHOUSE did not have a reasonable fear of

imminent bodily harm when he physically assaulted Plaintiff, nor did Defendant BARNHOUSE

have a reasonable belief that any other person was in danger of imminent bodily danger from

Plaintiff WAGNER.

        51.     At all material times, Defendant BARNHOUSE did not have a reasonable fear

that Plaintiff posed a risk of flight.

        52.     The aforementioned conduct of Defendant BARNHOUSE in releasing the K-9 on

Plaintiff WAGNER and allowing the dog to continue biting Plaintiff WAGNER after his

surrender and handcuffing was objectively unreasonable.

        53.     The aforementioned conduct of Defendant BARNHOUSE was done intentionally

and with a reckless disregard for Plaintiff’s rights.

        54.     As a result of Defendant BARNHOUSE’s unjustified and excessive use of force,

Plaintiff WAGNER experienced conscious pain and suffering.
       Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 9 of 16. PageID #: 9




        55.     As a result of Defendant BARNHOUSE’s unjustified and excessive use of force,

Plaintiff WAGNER was forced to incur medical bills and undergo medical treatment, suffered

lost wages, and experienced psychological pain and suffering, disfigurement and disability, and

the loss of a normal life.

        WHEREFORE Plaintiff WAGNER demands judgment against Defendant BARNHOUSE

for compensatory and punitive damages, costs, disbursements, attorney’s fees, interests, and for

any further relief that this Court deems fair and just.



                     COUNT 2 – 42 U.S.C. §1983 – Failure to Intervene
                 (Ron Wagner v. Defendants Foster, Shackle, and Humphreys)

        56.     Plaintiff incorporates and re-alleges all preceding paragraphs as though fully

plead herein.

        57.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS were

acting under color of state law as agents and employees of Defendants CITY OF CANTON and

the OHIO STATE HIGHWAY PATROL.

        58.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS were

wearing official department uniforms and were acting in the course and scope of their duties as

Canton Police Officers or Ohio State Highway Patrol Troopers.

        59.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS had

no reason to believe that Plaintiff was armed or dangerous.

        60.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS did

not have a reasonable fear of imminent bodily harm, nor did Defendants FOSTER, SHACKLE,

and HUMPHREYS have a reasonable belief that any other person was in danger of imminent

bodily danger from Plaintiff WAGNER.
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 10 of 16. PageID #: 10




       61.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS did

not have a reasonable fear that Plaintiff posed a risk of flight.

       62.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS were

aware that Defendant BARNHOUSE intended to deploy a police K-9 on Plaintiff WAGNER.

       63.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS

observed the force applied by Defendant BARNHOUSE.

       64.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS

knew or had reason to know that the force applied by Defendant BARNHOUSE was

disproportionate and excessive.

       65.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS

observed or had reason to know that a violation of Plaintiff WAGNER’s constitutional right to

be free from excessive force was occurring.

       66.     At all material times, Defendants FOSTER, SHACKLE, and HUMPHREYS had

the opportunity and means to prevent this harm from occurring.

       67.     Defendants FOSTER, SHACKLE, and HUMPHREYS failed to intervene with

Defendant BARNHOUSE or the K-9 to prevent the violation of Plaintiff’s constitutional rights.

       68.     The aforementioned conduct of Defendants FOSTER, SHACKLE, and

HUMPHREYS in failing to intervene against the violation of Plaintiff WAGNER’s

constitutional rights during the initial deployment of the K-9 against WAGNER, and through and

after his surrender and handcuffing, was objectively unreasonable.

       69.     The aforementioned conduct of Defendants FOSTER, SHACKLE, and

HUMPHREYS was done intentionally and with a reckless disregard for Plaintiff’s rights.
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 11 of 16. PageID #: 11




       70.      As a result of Defendants FOSTER, SHACKLE, and HUMPHREYS’ unjustified

failure to intervene, Plaintiff WAGNER experienced conscious pain and suffering.

       71.      As a result of Defendants FOSTER, SHACKLE, and HUMPHREYS’ unjustified

failure to intervene, Plaintiff WAGNER was forced to incur medical bills and undergo medical

treatment, suffered lost wages, and experienced psychological pain and suffering, disfigurement

and disability, and the loss of a normal life.

       WHEREFORE Plaintiff WAGNER demands judgment against Defendants FOSTER,

SHACKLE, and HUMPHREYS for compensatory and punitive damages, costs, disbursements,

attorney’s fees, interests, and for any further relief that this Court deems fair and just.



                              COUNT 3 – 42 U.S.C. §1983 – Monell
                                (Ron Wagner v. City of Canton)

       72.      Plaintiff incorporates and re-alleges all preceding paragraphs as though fully

plead herein.

       73.      At all relevant times, Defendant CITY OF CANTON had in effect policies,

practices, or customs that condoned, fostered, and were the driving force of the unconstitutional

conduct of Defendants BARNHOUSE, FOSTER, and SHACKLE,.

       74.      Defendant CITY OF CANTON failed to implement and adhere to a use of force

continuum consistent with that used by law enforcement agencies in Ohio.

       75.      Defendant    CITY     OF    CANTON        failed   to   properly    train     Defendants

BARNHOUSE, FOSTER, and SHACKLE in one or more of the following areas:

             a. Adherence to a use of force policy or continuum, consistent with that used by law
                enforcement agencies in Ohio;
             b. Proper deployment and withdrawal of a police K-9;
             c. Use of force on non-resistant suspects; and
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 12 of 16. PageID #: 12




              d. Intervention against the improper, disproportionate, and excessive use of force by
                 fellow officers.

        76.      Defendant CITY OF CANTON failed to properly supervise Defendants

BARNHOUSE, FOSTER, and SHACKLE.

        77.      Defendant CITY OF CANTON failed to ensure the proper routine training and

certification of its police K-9s.

        78.      As such, Defendant CITY OF CANTON was deliberately indifferent and reckless

with respect to the potential violation of Plaintiff WAGNER’s constitutional right to be free from

excessive force.

        79.      Defendant CITY OF CANTON’s policies, practices, customs, and/or failures

were the moving force behind the actions of Defendants BARNHOUSE, FOSTER, and

SHACKLE, which resulted in the injuries to Plaintiff WAGNER.

        80.      The failure to train constituted an official policy, a practice, or a custom of

Defendant CITY OF CANTON.

        81.      The failure to supervise constituted an official policy, practice, or a custom of

Defendant CITY OF CANTON.

        82.      Arresting an individual is a usual and recurring situation with which the agents of

Defendant CITY OF CANTON encounter on a regular basis.

        83.      Deployment of police K-9s is a usual and recurring situation with which the

agents of Defendant CITY OF CANTON encounter on a regular basis.

        84.      As a direct and proximate result of the acts and omissions of Defendant CITY OF

CANTON, Plaintiff WAGNER was forced to incur medical bills and undergo medical treatment,

suffered lost wages, and experienced psychological pain and suffering, disfigurement and

disability, and the loss of a normal life.
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 13 of 16. PageID #: 13




       WHEREFORE, Plaintiff WAGNER demands judgment against Defendant CITY OF

CANTON for damages, costs, disbursements, attorney’s fees, interests, and for any further relief

that this Court deems fair and just.

                             COUNT 4 – 42 U.S.C. §1983 – Monell
                           (Ron Wagner v. Ohio State Highway Patrol)

       85.      Plaintiff incorporates and re-alleges all preceding paragraphs as though fully

plead herein.

       86.      At all relevant times, Defendant OHIO STATE HIGHWAY PATROL had in

effect policies, practices, or customs that condoned, fostered, and were the driving force of the

unconstitutional conduct of Defendant HUMPHREYS.

       87.      Defendant OHIO STATE HIGHWAY PATROL failed to implement and adhere

to a use of force continuum consistent with that used by law enforcement agencies in Ohio.

       88.      Defendant OHIO STATE HIGHWAY PATROL failed to properly train

Defendant HUMPHREYS in one or more of the following areas:

             a. Adherence to a use of force policy or continuum, consistent with that used by law
                enforcement agencies in Ohio;
             b. Proper deployment and withdrawal of a police K-9;
             c. Use of force on non-resistant suspects; and
             d. Intervention against the improper, disproportionate, and excessive use of force by
                fellow officers.

       89.      Defendant OHIO STATE HIGHWAY PATROL failed to properly supervise

Defendant HUMPHREYS.

       90.      As such, Defendant OHIO STATE HIGHWAY PATROL was deliberately

indifferent and reckless with respect to the potential violation of Plaintiff WAGNER’s

constitutional right to be free from excessive force.
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 14 of 16. PageID #: 14




       91.      Defendant OHIO STATE HIGHWAY PATROL’s policies, practices, customs,

and/or failures were the moving force behind the actions of Defendants HUMPHREYS, which

resulted in the injuries to Plaintiff WAGNER.

       92.      The failure to train constituted an official policy, a practice, or a custom of

Defendant OHIO STATE HIGHWAY PATROL.

       93.      The failure to supervise constituted an official policy, practice, or a custom of

Defendant OHIO STATE HIGHWAY PATROL.

       94.      Arresting an individual is a usual and recurring situation with which the agents of

Defendant OHIO STATE HIGHWAY PATROL encounter on a regular basis.

       95.      Deployment of police K-9s is a usual and recurring situation with which the

agents of Defendant OHIO STATE HIGHWAY PATROL encounter on a regular basis.

       96.      As a direct and proximate result of the acts and omissions of Defendant OHIO

STATE HIGHWAY PATROL, Plaintiff WAGNER was forced to incur medical bills and

undergo medical treatment, suffered lost wages, and experienced psychological pain and

suffering, disfigurement and disability, and the loss of a normal life.

       WHEREFORE, Plaintiff WAGNER demands judgment against Defendant OHIO STATE

HIGHWAY PATROL for damages, costs, disbursements, attorney’s fees, interests, and for any

further relief that this Court deems fair and just.

                              COUNT 5 – 42 U.S.C. §1983 – Monell
                              (Ron Wagner v. Defendant Barnhouse)

       97.      Plaintiff incorporates and re-alleges all preceding paragraphs as though fully

plead herein.

       98.      DEFENDANT BARNHOUSE battered Plaintiff WAGNER when Defendant

BARNHOUSE deployed a police K-9 against Plaintiff without legal provocation.
      Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 15 of 16. PageID #: 15




       99.     At all relevant times, DEFENDANT BARNHOUSE was acting within the course

and scope of his employment with the Defendant CITY OF CANTON.

       100.    These acts constituted harmful and unlawful touching of Plaintiff WAGNER’s

person and were conducted without Plaintiff’s consent.

       101.    At all times, Defendant BARNHOUSE acted with malicious purpose, in bad faith,

and/or in a wanton and reckless manner.

       102.    As a direct and proximate result of the acts and omissions of Defendant

BARNHOUSE, Plaintiff WAGNER was forced to incur medical bills and undergo medical

treatment, suffered lost wages, and experienced psychological pain and suffering, disfigurement

and disability, and the loss of a normal life.

       WHEREFORE,           Plaintiff   WAGNER     demands    judgment       against   Defendant

BARNHOUSE for damages, costs, disbursements, attorney’s fees, interests, and for any further

relief that this Court deems fair and just.



                                                   Respectfully Submitted,

                                                   By: _Frank L. Gallucci, III______
                                                   Frank L. Gallucci III (OH #: 0072680)
                                                   David R. Grant (OH #: 0065436)
                                                   PLEVIN & GALLUCI
                                                   55 Public Square, Suite 2222
                                                   Cleveland, OH 44113
                                                   Tel: (216) 861-0804
                                                   Fax: (216) 861-5322
                                                   fgallucci@pglawyer.com
                                                   dgrant@pglawyer.com
                                                   Counsel for Plaintiff

                                                   -and-
Case: 5:19-cv-00377-BYP Doc #: 1 Filed: 02/21/19 16 of 16. PageID #: 16




                                               Pending Pro Hace Vice Admission
                                               Antonio M. Romanucci (IL # 6190290)
                                               Nicolette A. Ward (IL # 6324818)
                                               ROMANUCCI & BLANDIN, LLC
                                               321 North Clark Street, Suite 900
                                               Chicago, IL 60654
                                               Tel: (312) 458-1000
                                               Fax: (312) 458-1004
                                               aromanucci@rblaw.net
                                               Counsel for Plaintiff


                                  JURY DEMAND

 Plaintiff hereby demands a trial by jury on all issues raised herein.

                                                /s/ Frank L. Gallucci, III
                                               Frank L. Gallucci, III (OH # 0072680)
                                               Counsel for Plaintiff
